Order
PER CURIAM:
Michelle Lee Smith was convicted by a jury of endangering the welfare of a child in the first degree in violation of section 568.045, RSMo 2000. Smith was sentenced pursuant to section 559.115 to three years imprisonment with the opportunity for probation after serving 120 days in an institutional treatment program. We affirmed Smith’s conviction and sentence on direct appeal. Smith now appeals the denial, without an evidentiary hearing, of her Rule 29.15 motion for post-conviction relief. We affirm. Rule 84.16(b).